      Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION



 YASHICA ROBINSON, M.D., et al.,

                        Plaintiffs,                 CIVIL ACTION

 v.                                                 Case No. 2:19-cv-365-MHT-JTA

 STEVEN MARSHALL, et al.,

                        Defendants.




 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
  FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTIVE
                            RELIEF

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Yashica Robinson, M.D.,

Alabama Women’s Center, Reproductive Health Services, and West Alabama Women’s Center,

on behalf of themselves and their patients, their clinic administrators, physicians, and staff, move

for a temporary restraining order, followed by a preliminary injunction, to enjoin the application

of the State Public Health Officer’s March 27, 2020 emergency order insofar as it prohibits pre-

viability abortions in Alabama. See Scott Harris, M.D., M.P.H., State Health Officer, “Order of

the State Health Officer Suspending Certain Public Gatherings Due to Risk of Infection by

COVID-19,” Mar. 27, 2020 (“March 27 Order”), attached to Pls.’ Supplemental and Partially

Verified Compl. for Declaratory and Injunctive Relief as Ex. B.

       Because of Defendants’ interpretation of the March 27 Order, Plaintiffs have already been

forced to start cancelling abortions scheduled for today (March 30, 2020). If this Court does not

enter an injunction by 8:00 p.m. today (March 30, 2020), Plaintiffs will be forced to start
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 2 of 31



canceling the more than twenty abortions scheduled for tomorrow alone (March 31, 2020),

including at least one patient who will be pushed past the legal limit for abortion in Alabama

if she does not obtain an abortion this week. Plaintiffs have additional patients scheduled for

the remainder of this week. Absent relief from this Court, they will be forced to cancel those

patients, and deny care to hundreds of additional new patients who call needing care, as well.

       As the American College of Obstetricians and Gynecologists (“ACOG”) has recognized,

abortion care is essential care because it cannot be delayed without risking the health and safety of

the patient.1 Indeed, as set forth further below, the Alabama Department of Public Health (“ADPH”

or “the Department”) previously agreed, having advised counsel for Plaintiffs that the Department

had no intention to enforce earlier emergency orders to prohibit abortions. Decl. of Randall

Marshall in Support of Pls.’ Mot. for TRO and Prelim. Inj. (“Marshall Decl.”), attached to Pls.’

Mot. for TRO and Prelim. Inj. as Ex. 4. On March 27, 2020, however, the Department issued a

new order mandating the postponement of all surgical and medical procedures not necessary to

treat an “emergency medical condition” or “avoid serious harm from an underlying condition,”

after 5:00 p.m. on March 28th. March 27 Order at 4. As explained below, Plaintiffs believe that,

as with the earlier emergency order, the plain language of the March 27 Order permits pre-viability

abortions. However, as of yesterday afternoon, the Attorney General refused to provide any further

guidance as to how it is interpreting the scope of the Order other than to make plain that in its view

some—and perhaps most—abortions are not permitted. The Attorney General did make clear,

however, that violation of the March 27 Order carries criminal penalties. Given the Defendants’




1
   ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar. 18, 2020),
https://www.acog.org/news/news-releases/2020/03/joint-statement-on-abortion-
access-during-the-covid-19-outbreak.
                                                  2
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 3 of 31



clear intiention to apply the March 27 Order to at least some pre-viability abortions, the refusal to

provide any clairty on how the Order will be interpreted, and the Order’s criminal and licensure

penalities, Plaintiffs cannot continue to provide abortion services absent relief from this Court.

       During the COVID-19 outbreak, Plaintiffs—like all healthcare providers—have an

important role to play in serving their communities, including by taking steps to reduce the

transmission and spread of COVID-19, while continuing to provide essential healthcare services.

However, as explained below, forcing a pregnant person to stay pregnant against their will does

not reduce the risk of transmission of the virus nor does it preserve health care resources. To the

contrary, because a pregnant person needs medical care whether they decide to have an abortion

or continue their pregnancy, forcing a person to stay pregnant against their will not only taxes an

already overburdened health care system, but also increases the risks of transmission of the virus

and harm from the virus itself, because pregnant people face increased risks from respiratory

viruses.

       Absent an immediate order from this Court, Defendants’ actions will deny Plaintiffs’

patients their right to access safe and legal pre-viability abortion in Alabama. The use of the State

Health Officer’s emergency powers in this manner violates nearly five decades of Supreme Court

precedent that prohibits states from banning abortion before viability, and is, therefore,

unconstitutional. There is no health and safety justification for forcing Alabamians to remain

pregnant against their will in the midst of a pandemic. Accordingly, Plaintiffs seek to restrain and

preliminarily enjoin Defendants, their officers, agents, servants, employees, and attorneys, and any

persons in active concert or participation with them from enforcing the March 27 Order to prohibit

pre-viability abortions.



                                                 3
        Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 4 of 31



                                          STATEMENT OF FACTS

A.         The Emergency Orders

           In March 2020, the United States declared a state of emergency, and Governor Ivey

proclaimed a state of emergency in Alabama.2 The virus has reached every state in the country,

with 644 confirmed cases in Alabama and 3 deaths as of midday on March 28, 2020.3 Federal and

state officials and medical professionals expect a surge of infections that will test the limits of an

increasingly burdened health care system.4

           In light of this new reality, on March 19, 2020, the State Health Officer, pursuant to his

authority to direct that conditions prejudicial to health in public places be abated, Ala. Code. § 22-

2-2(4), issued an order stating, inter alia, that “effective immediately all elective dental and

medical procedures shall be delayed.” See Scott Harris, M.D., M.P.H., State Health Officer, Order

of the State Health Officer Suspending Certain Public Gatherings Due to Risk of Infection by

COVID-19, Mar. 19, 2020 (“March 19 Order”).5 The March 19 Order did not define or otherwise

explain what constitutes an “elective” medical procedure. However, at a press conference held the

same day, the State Health Officer stated:

           This is not a closure of offices for physicians or dentists or optometrists.
           Those offices remain open and those professionals continue to care for their

2
  See Proclamation No. 9994, 85 Fed. Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020); Governor Kay Ivey,
Proclamation of the Governor, “State of Emergency: Coronavirus (COVID-19),” Mar. 13, 2020,
https://governor.alabama.gov/assets/2020/03/2020-03-13-Initial-COVID-19-SOE.pdf.

3
  ADPH, Alabama’s COVID-19 Data and Surveillance Dashboard,
https://alpublichealth maps.arcgis.com/apps/opsdashboard/index.html#/6d2771faa9da4a2786a509d82c8cf0f7; Ctrs.
for Disease Control & Prevention, Cases in U.S. (last updated Mar. 25, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

4
  Ctrs. for Disease Control & Prevention, Interim Guidance for Healthcare Facilities: Preparing for Community
Transmission of COVID-19 in the United States (last updated Feb. 29, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/guidance-hcf html.

5
    Available at https://www.alabamapublichealth.gov/legal/assets/order-adph-cov-gatherings-031920.pdf.
                                                         4
        Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 5 of 31



           patients. They are still available to care for urgent and emergent situations,
           but all elective procedures shall be delayed. I would remind people that
           ‘elective’ can be somewhat subjective. CMS [the federal Centers for
           Medicare & Medicaid Services] issued guidance last night that’s available
           on their website about what could be considered an elective procedure.

Ala. Pub. Health Training Network (“ALPHTN”), COVID-19 Alabama Update, YouTube (Mar.

19, 2020) at 5:00–5:27, https://youtu.be/vAj6vz2bd28. The CMS guidance referenced by the State

Health Officer emphasizes suggests “the following factors to be considered as to whether planned

surgery should proceed.” Centers for Medicare & Medicaid Services, CMS Adult Elective Surgery

and Procedures Recommendations (“CMS Recommendations”) (emphasis added).6

          ● Current and projected COVID-19 cases in the facility and region;
          ● Supply of PPE [“Personal Protective Equipment”] to the facilities in the system;
          ● Staffing availability;
          ● Bed availability, especially intensive care unit (ICU) beds
          ● Ventilator availability
          ● Health and age of the patient, especially given the risks of concurrent COVID-19
            infection during recovery;
          ● Urgency of the procedure.

Id. On March 20, 2020, the State Health Officer issued an amended order that did not alter the

language concerning elective medical and surgical procedures. See Scott Harris, M.D., M.P.H.,

State Health Officer, Amendment to Emergency Order Suspending Public Gatherings Due to Risk

of Infection by COVID-19 (Applicable Statewide), Mar. 20, 2020 (“March 20 Order”).7

           On March 20, 2020, counsel for Plaintiffs spoke to counsel for ADPH who confirmed that

ADPH did not intend the Orders to apply to abortions. Marshall Decl. ¶ 4. Counsel for ADPH also

stated that the Department had spoken to Plaintiff RHS and the Department was satisfied that the

clinic was taking appropriate measures, including instituting a system to allow social distancing.


6
 Available at https://www.cms.gov/files/document/31820-cms-adult-elective-surgery-and-procedures-
recommendations.pdf.
7
    Available at http://alabamapublichealth.gov/legal/assets/order-publicgathering-032020.pdf.
                                                           5
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 6 of 31



Id. ¶ 5. Between March 20-27, Plaintiffs continued to perform pre-viability abortions, while taking

all necessary steps to protect patients and staff from exposure to and transmission of COVID-19.

Id. ¶ 7; Decl. of Gloria Gray in Support of Pls.’ Mot. for TRO and Prelim. Inj. (“Gray Decl.”) ¶¶

8–14 ; Decl. of Yashica Robinson, M.D., in Support of Pls.’ Mot. for TRO and Prelim. Inj.

(“Robinson Decl.”) ¶¶ 22–25, 31, 36–37.

         On March 27, the State Public Health Officer issued a second amended order stating, in

relevant part, that effective March 28, 2020 at 5:00 P.M. “all medical or surgical procedures shall

be postponed until further notice, subject to the following exceptions:”:

         (a) Medical or surgical procedures necessary to treat an emergency medical condition,
             which is defined as a “medical condition manifesting itself by acute symptoms of
             sufficient severity … such that the absence of immediate medical attention could
             reasonably be expected . . . to result in placing the health of the person in serious
             jeopardy or causing serious impairment to bodily functions or serious dysfunction of
             bodily organs.”

         (b) Medical or surgical procedures “necessary to avoid serious harm from an underlying
             condition or disease, or necessary as part of a patient’s ongoing and active treatment.”

March 27 Order at 4 (emphasis added). The March 27 Order stated that “[t]his Order shall remain

in full force and effect until 5:00 P.M. on April 17, 2020[,]” and that prior to that date “a

determination shall be made whether to extend this Order—or, if circumstances permit, to relax

this Order.” The March 27 Order was also promulgated as an emergency rule, which is not set to

expire for 120 days. See Ala. Admin. Code 420-4-1-.13 ER, attached to Pls.’ Supplemental and

Partially Verified Compl. for Declaratory and Injunctive Relief as Ex. C . There is good reason to

believe the Order will be extended, as the State Public Officer, like many others, has indicated that

crisis conditions will continue for a significant period of time. See ALPHTN, COVID-19 Alabama

Update      Press     Conference,     YouTube      (Mar.     17,    2020)     at       17:14–17:30,

https://youtu.be/jjM8vdNbmM0 (“So I think with the respiratory infections, a three or four month
                                                  6
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 7 of 31



course is a reasonable place to start guessing how long it’s going to last, but you know we certainly

hope that with these mitigation strategies it won’t last that long but it’s just unknown because it’s

a new virus.”). Indeed, just four days before the March 27 Order was issued, extending the original

March 19 and 20 Orders by almost two weeks, he warned, “I would say Alabamians ought to be

prepared that that might happen that they [the emergency orders] might be extended.” ALPHTN,

COVID-19 Alabama Update, YouTube (Mar. 23, 2020) at 27:09–27:14, https://youtu.be/-

tFPiYNlQl0. And yesterday, President Trump announced the extension of social distancing

recommendations through the end of April.8.

B.      Abortion in Alabama

        Abortion is one of the safest medical procedures in the United States and is substantially

safer than continuing a pregnancy through to childbirth. Robinson Decl. ¶ 9. While pregnancy can

be a blessing for many families, even an uncomplicated pregnancy poses challenges to a woman’s

entire physiology and stresses most major organs. For example, during pregnancy the heart rate

increases in order to pump 30-50 percent more blood. By the second trimester, the heart is already

doing 50 percent more work than usual, and that heightened rate continues throughout the rest of

the pregnancy. Because of the increased blood flow, a woman’s kidneys become enlarged and the

liver must produce more clotting factors to prevent the woman from bleeding to death. However,

this latter change increases the risks of blood clots or thrombosis. During pregnancy, a woman’s

lungs must also work harder to clear both the carbon dioxide produced by her own body and the

carbon dioxide produced by the fetus. Yet her very ability to breathe in the first place is hampered

by the fetus growing in the woman’s abdomen, leaving most pregnant women feeling chronically


8
  Bobby Allyn, To Fight Virus, Trump Extends Social Distancing Guidelines for 30 More Days, NPR, Mar. 29, 2020,
https://www npr.org/2020/03/29/821976925/coronavirus-cases-soar-across-the-u-s-and-officials-say-worse-is-yet-
to-come
                                                      7
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 8 of 31



short of breath. Every organ in the abdomen—e.g., intestines, liver, spleen—is increasingly

compressed throughout pregnancy by her expanding uterus. A pregnant woman’s response to

infections is also altered by her physiology. She is at greater risk for certain infections. Indeed,

while much is unknown about COVID-19, ACOG has warned that “pregnant women are known

to be at greater risk of severe morbidity and mortality from other respiratory infections such as

influenza and SARS-CoV. As such, pregnant women should be considered an at-risk population

for COVID-19.”9 Moreover, there is a 15 to 20 percent risk of miscarriage present in every

pregnancy. Complications from miscarriage can lead to infection, hemorrhage, surgery, and even

death.

         Even an uncomplicated pregnancy can suddenly become life-threatening during labor and

delivery. Furthermore, one-third of pregnancies result in a caesarean section (C-section) delivery.

Even though C-section deliveries are relatively common, it is still a significant abdominal surgery

that carries risks of hemorrhage, infection and injury to internal organs. And even a vaginal

delivery can lead to injury, such as injury to the pelvic floor. A recent longitudinal study shows

that when pregnant people are denied access to desired abortions, their overall health, and the

health of their family is consistently worse as compared to those who were able to obtain an

abortion.

         By contrast, complications from abortion are rare, and when they occur they can usually

be managed in an outpatient clinic setting, either at the time of the abortion or in a follow-up visit.



9
  ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13, 2020),
https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/
novel-coronavirus-2019; see also Ctrs. for Disease Control & Prevention, Information for Healthcare Providers:
COVID-19 and Pregnant Women (last updated Mar. 16, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/pregnant-women-faq html.

                                                        8
        Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 9 of 31



Robinson Decl. ¶ 9. Although abortion is a very safe medical procedure, the health risks associated

with it increase with gestational age. Id. at ¶ 20. As ACOG and other well-respected medical

professional organizations have observed, specifically in relation to the COVID-19 pandemic,

abortion is “a time-sensitive service for which a delay of several weeks, or in some cases days,

may increase the risks [to patients] or potentially make it completely inaccessible.”10

          Abortion is also extremely common; approximately one in four women in this country will

have an abortion by age forty-five. Robinson Decl. ¶ 9. The decision to terminate a pregnancy is

informed by a combination of diverse, complex, and interrelated factors that are intimately related

to the individual’s values and beliefs, culture and religion, health status and reproductive history,

familial situation, and resources and economic stability. Id. at ¶ 16; Gray Decl. ¶ 7. Some people

have abortions because they conclude that it is not the right time to become a parent given their

age, desire to pursue their education and/or career, or because they feel they lack the necessary

financial resources or level of partner or familial support or stability. Robinson Decl. ¶ 16; Decl.

of Jane Doe ¶¶ 2–6, 15 (“Doe Decl.”); Gray Decl. ¶ 7. Many are already mothers; indeed, a

majority of women having abortions (59%) already have at least one child. Robinson Decl. ¶ 16.

Some people seek abortions to preserve their life or health; some because they have become

pregnant as a result of rape; and others because they decide not to have children at all. Id.; Doe

Decl. ¶ 8, 16; Gray Decl. ¶ 7. Some people who have suffered trauma, such as sexual assault or

domestic violence, may be concerned that pregnancy, childbirth, and/or an additional child may

exacerbate already extremely difficult and dangerous situations for them and put them at risk of

greater sexual or physical violence or worse. Gray Decl. ¶ 7. Some people decide to have an


10
     ACOG et al., supra.

                                                 9
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 10 of 31



abortion because of an indication or diagnosis of a fetal medical condition or anomaly. Robinson

Decl. ¶ 16; Suppl. Compl. ¶ 71. Some families do not feel they have the resources—financial,

medical, educational, or emotional—to care for a child with disabilities or complex medical

conditions or to simultaneously provide for the children they already have. Robinson Decl. ¶ 16.

       There are two main methods of abortion: medication abortion and procedural abortion. Id.

at ¶ 10. Medication abortion involves the patient ingesting a combination of two pills: mifepristone

and misoprostol. Id. The patient takes the mifepristone in the health center and then, typically

twenty-four to forty-eight hours later, takes the misoprostol at a location of their choosing, most

often at their home, after which they expel the contents of the pregnancy in a manner similar to a

miscarriage. Id. Medication abortion is available in Alabama up to 10 weeks, as measured from

the last menstrual period (“LMP”). Id.

       Despite sometimes being referred to as “surgical abortion,” procedural abortion is not what

is commonly understood to be “surgery”; it involves no incision, no need for general anesthesia,

and no requirement of a sterile field. Id. at ¶ 11. For some patients, medication abortion is

contraindicated or there are other factors that would necessitate a procedural abortion, such as

when the patient has an allergy to the medications or other medical conditions that make procedural

abortion relatively safer. Id. at ¶ 12. In the procedural abortion known as aspiration, the clinician

uses gentle suction from a narrow, flexible tube to empty the contents of the patient’s uterus. Id.

at ¶ 11. Before inserting the tube through the patient’s cervix and into the uterus, the clinician may

dilate the cervix using medication and/or small, expandable rods. Id. Beginning around fifteen

weeks LMP, clinicians generally must use instruments to complete the procedure, a technique

called dilation and evacuation (“D&E”). Id. at ¶ 11; see also generally W. Ala. Women’s Ctr. v.

Miller, 217 F. Supp.3d 1313, 1320, 1336–37 (M.D. Ala. 2016) (describing abortion procedures).
                                                 10
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 11 of 31



Neither method of abortion requires extensive PPE, particularly as compared to the PPE required

for multiple pre-natal visits and labor and delivery. Id. at ¶ 30. Indeed, pregnant patients have a

minimum of one prenatal care visit per month, which increases as pregnancy progresses; that

number is higher for high-risk pregnancies or where there are other pregnancy complications. Id.

at ¶ 32. PPE is used at every visit. Id. Moreover, a pregnant patient may make multiple visits to

the hospital before she is in active labor. Id. at ¶ 34 An actual birth is attended by multiple medical

care providers, involves extensive PPE, and can require a hospital stay ranging from 24-96 hours,

or even longer. Id.

        Currently, there are only three licensed abortion clinics in Alabama: Plaintiff Reproductive

Health Services (“RHS”) in Montgomery; Plaintiff West Alabama Women’s Center (“WAWC”)

in Tuscaloosa; and Plaintiff Alabama Women’s Center (“AWC”) in Huntsville. Gray Decl. ¶ 1;

Suppl. Compl. ¶ 16. AWC is the only clinic in the state that provides abortion care after 14 weeks

LMP. Robinson Decl. ¶ 13. These outpatient clinics provide over 99% of abortions performed in

the state.11

        The window during which a patient can obtain an abortion in Alabama is limited.

Pregnancy is generally forty weeks in duration, and Alabama prohibits abortion except in narrow

circumstances after twenty weeks. Id. at ¶¶ 11, 32,; see also Ala. Code § 26-23B-5. Patients

generally seek abortion as soon as they are able, but many face logistical obstacles that can delay

access to abortion care. Robinson Decl. ¶ 17. Patients will need to schedule an appointment, gather

the resources to pay for the abortion and related costs, and arrange transportation to a clinic, and


11
  Ala. Dep’t of Health, Ala. Center for Health Statistics, Vital Statistics, Induced Terminations
of Pregnancy, Residents of Alabama, 2018,
http://www.alabamapublichealth.gov/healthstats/assets/itop2018al%20.pdf

                                                  11
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 12 of 31



possibly time off of work (without paid sick leave) or childcare during appointments. Gray Decl.

¶¶ 6, 19, 22-23; Robinson Decl. ¶ 17. Delays result in higher financial and emotional costs to the

patient. Gray Decl. ¶ 19. These obstacles and delays are only exacerbated when a patient can no

longer obtain an abortion in the city where or close to where she lives, and must instead travel

extended distances to obtain abortion services. Gray Decl. ¶ 20. These burdens fall most heavily

on the low-income women who make up the vast majority of Plaintiffs’ patients, many of whom

do not have access to reliable transportation or the financial resources to travel to a distant city or

state to obtain medical care, and also on those who are victims of domestic violence, who must

overcome exceptional hurdles to obtain an abortion without their abusers’ knowledge. Suppl.

Compl. ¶ 113; Gray Decl. ¶ 22-23; Robinson Decl. ¶ 17. See generally Planned Parenthood Se.,

Inc. v. Strange, 33 F. Supp. 3d 1330, 1355–60 (M.D. Ala. 2014). The COVID-19 pandemic has

only exacerbated existing burdens on patients seeking abortion care. Robinson Decl. ¶ 18. It has

limited public transit availability, caused layoffs and other work disruptions, shuttered schools and

childcare facilities, and otherwise limited patients’ options for transportation and childcare support

during a time of recommended social-distancing and shelter-in-place orders. Gray Decl. ¶ 23;

Robinson Decl. ¶ 18.

       Meanwhile, Alabama law contains a web of medically unnecessary abortion restrictions

that impose burdens that weigh even more heavily during the current pandemic and that further

undermine any conceivable state interest in this case. Robinson Decl. ¶ 19. For example, Alabama

law imposes an entirely unnecessary and unjustified “two-visit” requirement on most patients

seeking abortions, see Ala. Code § 26-23A-4(a) (requiring most patients to be provided certain

state-mandated abortion counseling “in-person” at least 48 hours prior to the abortion); Robinson

Decl. ¶ 19. In addition, Alabama law requires an “in person” physical exam for every medication
                                                  12
       Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 13 of 31



abortion patient, see Ala. Code § 26-23E-7, and also imposes medically unnecessary ultrasound

and laboratory testing requirements, see, e.g., Ala. Code § 26-23A-4(b)(4); Ala. Admin. Code 420-

5-1-.03(4)(d); Robinson Decl. ¶ 19, that effectively prohibit the use of telemedicine—even though

“[m]edical abortion can be provided safely and effectively via telemedicine with a high level of

patient satisfaction . . . [and] the model appears to improve access to early abortion in areas that

lack a physician health care provider.”12 In fact, the Alabama Board of Medical Examiners

(“ALBME”) has issued an order “encourage[ing] [health care providers] to communicate with

patients, and provide telehealth services, through remote technologies,” including the “the

prescribing of controlled substances using telemedicine . . . to patients for whom they have not

conducted an in-person medical evaluation.”.13 The State Public Health Officer could further

minimize risks to patients and health care providers, while preserving access to essential health

care and PPE, by similarly using his broad emergency powers to waive these medically

unnecessary in-person requirements, but has not done so. Robinson Decl. ¶ 29.

C.         Plaintiffs’ Response to the COVID-19 Crisis and Emergency Orders

           Plaintiffs are committed to doing their part to “flatten the curve,” protect patients and staff,

and minimize the use of PPE. Indeed, even before the State Health Officer issued any emergency

orders, Plaintiffs had taken numerous proactive steps in this direction, including by imposing

stringent social distancing measures at their clinics. Gray Decl. ¶¶ 8-14; Robinson Decl. ¶¶ 22-26.

Plaintiffs’ continued provision of abortions, under circumstances modified to respond to the




12
     ACOG, Medical Management of First-Trimester Abortion, Practice Bulletin No. 143, at 12 (2014).

13
  ALBME, Joint Not. of Enforcement Discretion by the [ALBME] and the Alabama State Board of Pharmacy
(emphasis in original), Mar. 23, 2020, https://www.alabamapublichealth.gov/legal/assets/notice-examiner-
pharmacy-enforcement-032320.pdf
                                                        13
       Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 14 of 31



COVID-19 crisis, was consistent with guidance issued by leading national medical associations,

including:

      ● The Ambulatory Surgery Center Association’s COVID-19: Guidance for ASCs for
        Necessary Surgery, issued March 18, 2020, which states that consideration of whether
        delay of a surgery is appropriate must account for risk to the patient of delay, “‘including
        the expectation that a delay of 6–8 weeks or more may be required to emerge from an
        environment in which COVID-19 is less prevalent.’”14
      ● The Joint Statement by ACOG, the American Association of Gynecologic Laparoscopists,
        et al., on Elective Surgeries,15 issued March 16, 2020, which states that “Obstetric and
        gynecologic procedures for which a delay will negatively affect patient health and safety
        should not be delayed. This includes gynecologic procedures and procedures related to
        pregnancy for which delay would harm patient health. Obstetrician–gynecologists and
        other health care practitioners should be aware of the unintended impact that policies
        responding to COVID-19 may have, including limiting access to time-sensitive obstetric
        and gynecological procedures.”
      ● The Joint Statement by the ACOG, the American Board of Obstetrics & Gynecology, et
        al., on Abortion Access During the COVID-19 Outbreak,16 issued March 18, 2020, which
        states that to “the extent that hospital systems or ambulatory surgical facilities are
        categorizing procedures that can be delayed during the COVID-19 pandemic, abortion
        should not be categorized as such a procedure’ because it ‘is an essential component of
        comprehensive health care’ and ‘a time-sensitive service for which a delay of several
        weeks, or in some cases days, may increase the risks [to patients] or potentially make it
        completely inaccessible.”
The continued provision of abortion care was likewise consistent with the CMS guidance initially

relied upon by the Department. See CMS Recommendations. As demonstrated above, abortion is

time-sensitive medical care. Id. (factors to be considered in deciding whether surgeries should

proceed include “[u]rgency of the procedure”). Moreover, because medication abortion occurs at


14
   See also Am. Surgical Ctr. Ass’n, COVID-19: Guidance for ASCs on Necessary Surgeries (last updated Mar. 19,
2020), https://www.ascassociation.org/asca/resourcecenter/
latestnewsresourcecenter/covid-19/covid-19-guidance (quoting Am. Coll. of Surgeons, COVID-19:
Recommendations for Management of Elective Surgical Procedures (Mar. 13, 2020), https://www facs.org/about-
acs/covid-19/information-for-surgeons/elective-surgery).

15
  Am. Ass’n of Gynecologic Laparoscopists et al., Joint Statement on Elective Surgery During COVID-19 Pandemic
(Mar. 16, 2020), https://www.aagl.org/news/joint-society-message-on-covid-19/.

16
     ACOG et al., supra.
                                                      14
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 15 of 31



home, because over 99% of procedural abortions in Alabama are performed in the outpatient

setting, and because complications from abortion requiring hospital treatment are vanishingly rare,

neither method of abortion burdens hospital staff and facilities, let alone requires the use of ICU

beds and ventilators. Robinson Decl. ¶ 31. Similarly, because neither method requires an inpatient

hospital stay, neither method leaves a patient at risk for contracting COVID-19 during recovery.

See CMS Recommendations (factors to be considered in deciding whether surgeries should

proceed include surgeries’ impact on “the supply of [PPE], hospital and intensive care unit beds,

and ventilators”).

D.       The March 27 Order and the Resulting Impact

         In the week between the March 20 and March 27 Orders, news articles reported that

abortion was considered an “essential” health procedure under the emergency orders.17 Plaintiffs

received calls from anti-abortion protesters demanding to know why they were still open, and anti-

abortion activists are believed to have contacted the Governor and the Attorney General to

complain that abortion clinics were still open, see Robinson Decl. ¶¶ 38-39; “Abolitionists of

Alabama” Messages, attached to Robinson Decl. as Attachments 1 & 2.

         On March 27, 2020, the Department issued a new order mandating the postponement of all

surgical and medical procedures not necessary to treat an “emergency medical condition”18 or




17
  See, e.g., Abbey Crain, Alabama abortion clinics deemed essential amid COVID-19 business closures, AL.com,
Mar. 25, 2020, https://www.al.com/news/2020/03/alabama-abortion-clinics-deemed-essential-amid-covid-19-
business-closures.htm
18
   The Order defines an “emergency medical condition” as “a medical condition manifesting itself by acute symptoms
of sufficient severity (including severe pain, psychiatric disturbances, and/or symptoms of substance abuse) such that
the absence of immediate medical attention could reasonably be expected by a person’s licensed medical provider to
result in placing the health of the person in serious jeopardy or causing serious impairment to bodily functions or
serious dysfunction of bodily organs.” March 27 Order at 4.
                                                         15
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 16 of 31



“avoid serious harm from an underlying condition.” March 27 Order at 4. That afternoon, counsel

for Plaintiffs reached out to counsel for ADPH, stating:

       As you know we represent Alabama abortion providers. They have already
       taken all necessary and feasible steps to protect the health and safety of their
       patients and staff while continuing to provide only that care which is
       essential to patient health and cannot be delayed without risk to patient
       health.

       We have now become aware of a new order effective March 28, 2020, at 5
       p.m. regarding postponement of dental, medical or surgical procedures with
       exceptions.

       As you may know, the Joint Statement by the American College of
       Obstetricians and Gynecologists, the American Board of Obstetrics &
       Gynecology, et al., on Abortion Access During the COVID-19 Outbreak,
       issued March 18, 2020, states that to “the extent that hospital systems or
       ambulatory surgical facilities are categorizing procedures that can be delayed
       during the COVID-19 pandemic, abortion should not be categorized as such
       a procedure” because it “is an essential component of comprehensive health
       care” and “a time-sensitive service for which a delay of several weeks, or in
       some cases days, may increase the risks [to patients] or potentially make it
       completely             inaccessible.” See https://www.acog.org/news/news-
       releases/2020/03/joint-statement-on-abortion-access-during-the-covid-19-
       outbreak.

       We believe that medication abortion is not a procedure within the terms of
       the order and that surgical abortion procedures fall within the exceptions. If
       the department disagrees and intends to enforce the order against the clinics,
       please let us know before the effective date and time of the order so that we
       may seek the appropriate legal relief.


Email from Randall Marshall to Dana Billingsley (Mar. 27, 2020, 4:00 p.m.), attached to Marshall

Decl. as Attachment 3. Counsel for ADPH did not respond, and instead referred the request for

clarification to the Office of the Attorney General who responded that evening, as follows:

      The Alabama Department of Public Health referred your inquiry to our office.
      As the order indicates, procedures are exempt from mandatory postponement
      only if they meet the criteria set out in 7a. or b.



                                                 16
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 17 of 31



      The Attorney General has issued enforcement guidance that is available for
      your review at the following link:
      https://www.alabamaag.gov/Documents/files/03-27-2020-
      GuidanceEnforcementStateHealthOrder.pdf.

Email from Katherine Robertson to Randall Marshall (Mar. 27, 2020, 8:23 p.m.), attached to

Marshall Decl. as Attachment 4. The Attorney General’s “Guidance for Law Enforcement”

explains that each violation of the March 27 Order constitutes a misdemeanor under Ala. Code §

22-2-14. See Steve Marshall, Attorney General, Guidance for Law Enforcement, Mar. 27, 2020,

attached to Pls.’ Supplemental and Partially Verified Compl. for Declaratory and Injunctive Relief

as Ex. D. The guidance goes on to state (emphasis in the original): “While the unprecedented

nature of this pandemic and the government’s evolving response seem to demand some restraint

related to criminal enforcement of this order, if a violator has been made aware of the state

health order and the refusal to comply presents a threat to public health and safety, [criminal

penalties] are available as an enforcement tool.” Id.

       On March 28, 2020, Plaintiffs’ counsel again wrote to counsel for the ADPH and the

Attorney General requesting clarification:

       As noted in our original email, we interpret the order not to apply to
       medication abortion because it is neither a surgery nor a procedure, or to
       apply to surgical abortions because they fall within the exceptions. If the
       Attorney General or the Department disagrees and intends to enforce the
       order against the clinics and physicians that provide medication and/or
       surgical abortions, please let us know before the effective date and time of
       the order so that we may seek the appropriate legal relief.

Email from Randall Marshall to Katherine Robertson (Mar. 28, 2020, 9:27 a.m.), attached to

Marshall Decl. as Attachment 5.

       Receiving no response, on the morning of March 29, Plaintiffs’ counsel once again wrote

to Defendants’ counsel, informing them of Plaintiffs’ intention to sue if assurances that they could


                                                17
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 18 of 31



continue to provide abortion care were not forthcoming.          Email from Randall Marshall to

Katherine Robertson et al. (Mar. 29, 2020, 9:11 a.m.), attached to Marshall Decl. as Attachment

6.. Later that afternoon, Plaintiffs received an email from the Office of the Attorney General,

stating: “Per the order, we are unable to provide you with a blanket affirmation that abortions will,

in every case, fall within one of the exemptions.” Email from Katherine Robertson to Randall

Marshall (Mar. 29, 2020, 2:23 p.m.), attached to Marshall Decl. as Attachment 7. Plaintiffs filed

the instant request for injunctive relief the next day.

       Plaintiffs have already had to cancel appointments for 17 patients who were scheduled for

this week. Gray Decl ¶ 18. If an injunction does not issue, they will be forced to cancel or turn

away hundreds more. Gray Decl. ¶ 18; Robinson Decl. ¶¶ 7-8. Patients that have already had their

appointments cancelled have been devastated; in many instances the calls cancelling the

appointments have ended in tears. Gray Decl. ¶19; Doe Decl. ¶¶ 15-16. In the best case scenario,

absent an injunction, patients will have their abortions delayed, increasing the risk to their health

and the cost of the procedure. Gray Decl. ¶ 24; Robinson Decl. ¶¶ 7-8, 46-47, 50-51. In many

other instances, however, they will be unable to have an abortion at all and will be forced to bear

a child against their will. Gray Decl. ¶ 24; Robinson Decl. ¶¶ 7-8, 52-54. All will face the

enormous anxiety and distress of not knowing whether they will be able to get the care they need.

See generally Doe Decl.; Gray Decl. ¶ 24; Robinson Decl. ¶¶ 46-54.

                                           ARGUMENT

       Plaintiffs seek an ex parte TRO, and thereafter, a preliminary injunction, to prevent the

March 27 Order from inflicting imminent and irreparable injury on Plaintiffs’ patients who will be

deprived health care necessary to protect themselves from serious harm, along with ability to

exercise their constitutional rights. As set forth in Plaintiffs’ motion the requirements for an ex
                                                  18
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 19 of 31



parte TRO have been met. See Fed. R. Civ. P. 65(b)(1). Moreover, as is discussed further below,

Plaintiffs are entitled to injunctive relief because the following four factors weigh heavily in

Plaintiffs’ favor: (1) whether the movant has a substantial likelihood of success on the merits; (2)

whether the movant would suffer irreparable injury absent the injunction; (3) whether threatened

injury to the movant outweighs any damage the proposed injunction would cause the opposing

party; and (4) whether entry of relief in Plaintiffs’ favor is in the public interest. See McDonald’s

Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998).

       Here, Defendants interpretation of the March 27 Order to prohibit pre-viability abortions

directly contravenes decades of binding Supreme Court precedent, and is wholly unjustified by the

current crisis. Moreover, injunctive relief will prevent severe and irreparable harm to Plaintiffs’

patients; is consistent with the balance of hardships; and serves the public interest. Accordingly,

this Court should grant Plaintiffs’ request for injunctive relief.

I.     PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR SUBSTANTIVE
       DUE PROCESS CLAIM.

       Plaintiffs are certain to succeed on the merits of their claim that applying the March 27

Order to prohibit pre-viability abortions violates Plaintiffs’ patients’ constitutional rights. As this

Court recently recognized, “banning abortion before viability violates Supreme Court precedent”

and “contravenes established law.” Robinson v. Marshall, 415 F. Supp. 3d 1053, 1057–58 (M.D.

Ala. 2019). Specifically, as this Court recognized, the Supreme Court held in Roe v. Wade, 410

U.S. 113 (1973), that the Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution protects a woman’s right to choose abortion, 410 U.S. at 153–54, and that prior to

viability, a state may not ban abortion, id. at 163–65. Rather, a state may proscribe abortion only

after viability, and even then, it must allow abortion where necessary to preserve the life or health


                                                  19
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 20 of 31



of the patient. Id. at 163–64. The Supreme Court has repeatedly reaffirmed this core holding,

including as recently as 2016. See, e.g., Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292,

2309 (2016); Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 846, 871

(1992)..

        Unsurprisingly, attempts to ban abortion prior to viability have been uniformly rejected by

appellate courts across the country. See, e.g., Jackson Women’s Health Org. v. Dobbs, 951 F.3d

246, 248 (5th Cir. 2020) (per curiam) (“Jackson III”) (ban on abortions starting at six weeks);

Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265, 268–69 (5th Cir. 2019) (“Jackson II”) (ban

on abortions starting at fifteen weeks); MKB Mgmt. Corp. v. Stenehjem, 795 F.3d 768, 772–73 (8th

Cir. 2015) (ban on abortions after six weeks), cert. denied, 136 S. Ct. 981 (2016); Edwards v. Beck,

786 F.3d 1113, 1117–19 (8th Cir. 2015) (ban on abortions after twelve weeks), cert. denied, 136

S. Ct. 895 (2016); Isaacson v. Horne, 716 F.3d 1213, 1217, 1231 (9th Cir. 2013) (ban on abortions

starting at twenty weeks), cert. denied, 571 U.S. 1127 (2014); Jane L. v. Bangerter, 102 F.3d

1112, 1117–18 (10th Cir. 1996) (ban on abortions starting at twenty weeks), cert. denied, 520 U.S.

1274 (1997); Sojourner T. v. Edwards, 974 F.2d 27, 29, 31 (5th Cir. 1992) (ban on all abortions),

cert. denied, 507 U.S. 972 (1993); Guam Soc’y of Obstetricians & Gynecologists v. Ada, 962 F.2d

1366, 1368–69, 1371–72 (9th Cir. 1992) (ban on all abortions), cert. denied, 506 U.S. 1011 (1992).

        Defendants may argue that the March 27 Order is not a ban because it permits some—

albeit an unknown quantity—pre-viability abortions that Defendants believe fit the Order’s

exceptions. Defendants may also argue that because of the current crisis, this Court should apply

the undue burden balancing test that applies to abortion regulations, rather than the “bright-line

rule” set forth above that governs abortion bans. Robinson, 415 F. Supp. 3d at 1056. Under that

balancing test, a regulation that, “while furthering [a] valid state interest, has the effect of placing
                                                  20
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 21 of 31



a substantial obstacle in the path of a woman’s choice cannot be considered a permissible means

of serving its legitimate ends.” Whole Woman’s Health, 136 S. Ct. at 2309 (alteration in the

original) (quoting Casey, 505 U.S. at 877). This test “requires that courts consider the burdens a

law imposes on abortion access together with the benefits those laws confer.” Id. at 2309. 19

         Neither argument withstands scrutiny. “Regardless of whether exceptions are made for

particular circumstances, a State may not prohibit any woman from making the ultimate decision

to terminate her pregnancy before viability.” Casey, 505 U.S. at 879. Thus, the availability of

abortions for some women “does not [] alter the nature of the burden” the March 27 Order imposes

on those whom ADPH or the Attorney General deem do not meet its exceptions. Horne, 716 F.3d

at 1227. Indeed, as this Court and others have specifically recognized, “[a] medical exception

cannot save an otherwise unconstitutional ban,” Robinson, 415 F. Supp. 3d at 1058 (internal

quotation marks and citation omitted); see also Horne, 716 F.3d. at 1227 (holding a “law’s

emergency exception does not transform it from a ban into a limitation as to the mode or manner

of conducting abortions . . . even with a medical emergency exception, a proscription on a

woman's choice to undergo an abortion remains invalid.); West Ala. Women’s Center v. Miller,

299 F. Supp. 3d 1244, 1283 (M.D. Ala. 2017) (“WAWC III”) (holding that a “health-exception . .

. does not nullify the burden the fetal-demise requirement creates on women's access to second-

trimester abortion”). What is more, the Department’s and Attorney General’s refusals to provide

any guidance as to what the exceptions mean, and the Attorney General’s written guidance


19
   Defendants may additionally argue that the March 27 Order is not a ban because it is limited in duration, even
though no one—particularly not Defendants—can say with any certainty how limited it actually is. This is irrelevant.
First, there is no authority holding that a state may ban abortion for weeks at a time, so long as it intends to lift the ban
at some unknown point in the future. Second, it is extremely unlikely that the crisis will be over in a matter of weeks.
See supra.. Third, even a three-week delay unnecessarily jeopardizes patient health, and will prevent some patients
from obtaining an abortion altogether. Robinson Decl. ¶¶ 7-8, 46-55. As set forth below, no state interests justify
these harms.
                                                            21
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 22 of 31



concerning prosecution of violations of the March 27 Order, make it extremely unlikely that except

in extraordinary circumstances any provider would risk the “tender mercies of a prosecutor’s

discretion and the vagaries of a jury’s decision” and continue to provide abortions under the Order.

West Ala. Women’s Center v. Williamson, 900 F.3d 1310, 1329 (11th Cir. 2018); Robinson Decl.

¶¶ 44-45.

         Perhaps more importantly, even if there were emergency circumstances that could justify

governmental action forcing pregnant people to remain pregnant against their will – and even if it

were appropriate to balance the burdens of banning abortions against the benefits it confers – the

application of the March 27 Order to pre-viability abortions would be unconstitutional. As detailed

below, nothing about the COVID-19 crisis justifies banning abortion and the burdens imposed by

doing so are significant.

         First, the State cannot demonstrate that prohibiting abortion, a “time-sensitive service for

which a delay of several weeks, or in some cases days, may increase the risks [to patients] or

potentially make it completely inaccessible,” ACOG et al., supra, advances any COVID-19 related

interests. The stated purpose of the March 27 Order is to implement “further social distancing

measures . . . to prevent the spread of COVID-19.” March 27 Order at 1.20 However, patients who

are prohibited from obtaining abortions must seek prenatal care and will likely have to make at

least one (if not multiple) trips to health care facilities—meeting with multiple health care

providers—for the duration of the March 27 Order, as well as any likely extension of that (or a

subsequent) order. Robinson Decl. ¶¶ 32-33, 35. Those with complicated pregnancies will require

even more interventions. Id. at ¶ 32. Some of these patients will ultimately give birth, requiring


20
  Although the March 27 Order does not state that the preservation of PPE is one of its purposes, as explained above,
see supra, the provision on abortion care uses little PPE and far less than what is needed for prenatal care and delivery.
                                                           22
     Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 23 of 31



the patient to be admitted to one of the State’s already over-burdened hospitals for multiple days.

Id. at ¶ 34.21 By contrast, over 99% of abortions in Alabama are performed outside the hospital in

Plaintiffs’ outpatient facilities. See id. at ¶ 31. Moreover, prohibiting abortion will force some

patients to attempt to travel to other states to try to access abortion care, and potentially using

public transportation, even though public health experts have advised the public to minimize

activities outside the home. Id. at ¶¶ 50-51. Finally, because “pregnant women are known to be at

greater risk of severe morbidity and mortality from other respiratory infections such as influenza

and SARS-CoV,” and should be considered an “at-risk population for COVID-19,”22 forcing

people to remain pregnant against their will actually increases the risk to the public health.

        Second, circumstances strongly suggest that what began as a reasonable public health

approach to the COVID-19 crisis, has now devolved into a politically-motivated attempt to use the

State Public Health officer’s emergency powers to prohibit abortions. See Marshall Decl. ¶¶ 2-14;

Robinson Decl. ¶¶ 38-40; see also n.17, supra. To begin with, the plain language of the March 27

Order should not apply to pre-viability abortions. The March 27 Order contains two exceptions:

one for immediate emergency medical care and one for care that is necessary to avoid serious harm

to the patient—regardless of whether the patient’s condition has deteriorated to the point that the

need for medical care is urgent and regardless of whether a given procedure could be delayed for

some set period of time without unduly jeopardizing patient health. All abortions protect the health


21
   See, e.g., Jayme Fraser & Matt Wynn, US hospitals will run out of beds if coronavirus cases spike, USA TODAY,
Mar. 13, 2020 (estimating that there will be 12-14 seriously ill patients per available hospital bed in Alabama),
https://www.usatoday.com/in-depth/news/investigations/2020/03/13/us-hospitals-overwhlemed-coronavirus-cases-
result-in-too-few-beds/5002942002/.

22
    ACOG, Practice Advisory - Novel Coronavirus 2019 (COVID-19) (last updated Mar. 13, 2020),
https://www.acog.org/clinical/clinical-guidance/practice-advisory/articles/2020/03/novel-coronavirus-2019; see also
Ctrs. for Disease Control & Prevention, Information for Healthcare Providers: COVID-19 and Pregnant Women (last
updated Mar. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/pregnant-women-faq.html.
                                                        23
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 24 of 31



of the person who does not want to continue their pregnancy to term. See Robinson Decl. ¶ 41. By

taking the position that the March 27 Order nonetheless bans some pre-viability abortions, the

Attorney General belies an intention to prohibit abortion for its own sake. This is not a legitimate

state interest. See Casey, 505 U.S. at 877 (“A finding of an undue burden is a shorthand for the

conclusion that a state regulation has the purpose or effect of placing a substantial obstacle in the

path of a woman seeking an abortion of a nonviable fetus. A statute with this purpose is invalid

because the means chosen by the State to further the interest in potential life must be calculated to

inform the woman’s free choice, not hinder it.”).

       Nor is there any rational justification for the Department’s and Attorney General’s refusal

to clarify that medication abortion, which only involves taking medications by mouth, is not

“surgery” or a “procedure” under the terms of the March 27 Order. Indeed, it is difficult to imagine

any context other than abortion where the ADPH would refuse to clarify for its licensees the terms

of its own orders—particularly where violations of that order carry criminal penalties. Moreover,

as discussed above, as between medication or procedural abortions—let alone as between any

abortion at all and continuing a pregnancy to term—medication abortion requires the least health

care resources and uses the least PPE. Robinson Decl. ¶ 30. Once again, the refusal to provide

any clarity as to what abortions ADPH or the Attorney General believe constitute criminal acts

under the March 27 Order belies a desire to prohibit abortion, not to preserve even some access to

essential health care.

       Moreover, prohibiting patients from exercising their constitutional right to abortion

becomes even more difficult to justify when viewed against the other activities that are still

permissible in Alabama. As just one example, the need for social distancing clearly is not so great

as to prevent the Alabama Alcoholic Beverage Control Board from issuing an “emergency rule”
                                                 24
       Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 25 of 31



permitting the sale of alcoholic beverages for off-site consumption using “curbside pick-up or

take-out services.” Ala. Admin. Code r. 20-X-6-.19 (Mar. 24, 2020).23 Indeed, the State Public

Health Officer has effectively deemed such businesses “essential,” and refrained from ordering

their closure or from prohibiting their employees traveling to and from work every day and

interacting with customers. See March 27 Order. However, Plaintiffs and their staff cannot

continue to interact with their patients to provide time-sensitive, constitutionally protected medical

services – even to hand them medications – except in extremely narrow circumstances.

           What is more, Paragraph 9 of the March 27 Order expressly permits “organizers and

sponsors of otherwise suspended events” to seek an exemption from the Order’s terms, and states

“[w]hile the State Health Officer is under no obligation to grant such an exemption, it shall be

fairly considered based on the following criteria”:

           a. Effective measures have been taken to identify those attending the event
           who may potentially be affected with COVID-19, including but not limited
           to personal testing for the disease or submission of current medical
           clearances to the organizer.

           b. Effective measures have been taken to prevent the spread of infection
           even by those that are infected while not symptomatic, including the
           provision of anti-infection measures such as proper face masks [PPE],
           personal sanitation measures, and other measures that may be considered
           proper.

As the Department is aware, Plaintiffs have taken substantial steps to be able to continue to provide

essential health care—care that is “central to personal dignity and autonomy,” Robinson, 415 F.

Supp. 3d at 1059—while protecting their patients and staff. Marshall Decl. ¶¶ 6-7; Robinson Decl.

¶¶ 22-26; see also Gray Decl. ¶¶ 8-14. Yet, while the Department is apparently willing to at least

consider whether these measures may be sufficient to allow sponsored gatherings to take place in


23
     Available at, https://www.alabamapublichealth.gov/legal/assets/order-abc-curbside-sales032420.pdf.
                                                         25
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 26 of 31



Alabama in the midst of the COVID-19 crisis, neither the Department or the Attorney General is

willing to consider these measures sufficient to permit individuals to exercise their constitutional

right to decide whether and when to bear a child. In effect, the State has effectively achieved

through emergency measures in 2020 what the legislature could not in 2019: a near-total ban on

abortions.

       While the benefits of prohibiting pre-viability abortion during the COVID-19 crisis are

virtually non-existent (if not wholly pretextual), the burdens are significant. Indeed, this Court has

addressed the effects of preventing patients from accessing abortion—even temporarily—imposes

on women in Alabama no less than four times over the past six years. See Robinson, 415 F. Supp.

3d at 1058-59; Miller, 217 F. Supp. 3d at 1327–1332; W. Ala. Women’s Ctr. v. Williamson, 120 F.

Supp. 3d 1296, 1309–12 (M.D. Ala. 2015); Strange, 33 F. Supp. 3d at 1355–63. As applied, the

March 27 Order will prevent women who would have obtained abortions from obtaining them to

the detriment of their health and wellbeing; delay others’ access to abortion, also to the detriment

of their health and wellbeing; and impose other physical, emotional, and dignitary harms on

patients and their families. Doe Decl. ¶¶ 5-6, 15-16; Gray Decl. ¶¶ 7, 18-24; Robinson Decl. ¶¶

46-55. And “[e]very one of them will suffer the anxiety that comes with not knowing whether

they will face the life-altering consequences of having to continue a pregnancy against their will.”

Gray Decl. ¶ 24. Moreover, as discussed above, while abortion is always safer than continuing a

pregnancy to term, the risks of carrying a pregnancy to term are heightened in light of the COVID-

19 crisis. These burdens will fall particularly harshly on racial minorities, people with low-

incomes, and people experiencing domestic violence and abuse—communities already hard-hit by

the physical, economic, and social implications of the COVID-19 crisis. Suppl. Compl. ¶¶ 111-

115. Further, prohibiting abortion increases the risk that some people “who desperately seek to
                                                 26
      Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 27 of 31



exercise their ability to decide whether to have a child [will] take unsafe measures to end their

pregnancies.” Strange, 33 F. Supp. 3d at 1363; see also W. Ala. Women’s Ctr., 120 F. Supp. 3d at

1309-12. Finally, when the March 27 Order is finally lifted, it is likely to strain the capacity of

existing remaining providers to care for women in need of abortion services. Robinson Decl. ¶¶

48-49. As such, the burdens of the March 27 Order, as applied by Defendants, far outweigh its

putative benefits and is therefore unconstitutional. See Casey, 505 U.S. at 878 (“Unnecessary

health regulations that have the purpose or effect of presenting a substantial obstacle to a woman

seeking an abortion impose an undue burden on the right.”); see also Hellerstedt, 136 S. Ct. at

2309.

II.     PLAINTIFFS’ PATIENTS WILL SUFFER IRREPARABLE HARM IF THE
        MARCH 27 ORDER IS ENFORCED AGAINST PRE-VIABILITY ABORTIONS.

        Plaintiffs’ patients will suffer serious and irreparable harm in the absence of a temporary

restraining order and preliminary injunction. First, the application of the March 27 Order to pre-

viability abortions violates the constitutional right to privacy, which inflicts per se irreparable

harm. See Robinson, 415 F. Supp. 3d at 1058 (“[A]ny ongoing violation of the constitutional right

to privacy constitutes ‘irreparable injury.’”) (internal citations omitted); see also Ne. Fla. Chapter

of Ass’n of Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)

(citing Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit B Nov.

1981)); Planned Parenthood Se., Inc. v. Bentley, 951 F. Supp. 2d 1280, 1289 (M.D. Ala. 2013).

And, as demonstrated above, forcing patients to forgo abortion care and remain pregnant against

their will inflicts serious physical, emotional, and psychological consequences that alone constitute

irreparable harm. See also Roe, 410 U.S. at 153 (“The detriment that the State would impose upon

the pregnant woman by denying this choice altogether is apparent.”); Bentley, 951 F. Supp. 2d at


                                                 27
       Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 28 of 31



1289. This “disruption or denial of . . . patients’ health care cannot be undone after a trial on the

merits.” Planned Parenthood of Kan. & Mid-Mo. v. Andersen, 882 F.3d 1205, 1236 (10th Cir.

2018) (internal quotation marks omitted), cert. denied sub nom. Andersen v. Planned Parenthood

of Kan. & Mid-Mo., 139 S. Ct. 638 (2018). That the State would inflict these irreparable harms on

Alabamians in the midst of an unprecedented global pandemic, putting them at greater risk of

complications from COVID-19, only underscores the need for injunctive relief.

III.     THE BALANCE OF HARMS AND PUBLIC INTEREST SUPPORT INJUNCTIVE
         RELIEF.

         Plaintiffs’ requested relief will “essentially continue[] the status quo,” tipping the balance

of equities toward Plaintiffs and serving the public interest. Jackson Women’s Health Org. v.

Currier, 940 F. Supp. 2d 416, 424 (S.D. Miss. 2013), aff’d, 760 F.3d 448 (5th Cir. 2014). In

addition, given the likelihood that the March 27 Order will be extended, it is likely that many of

Plaintiffs’ patients will be forced to forgo an abortion entirely and carry an unwanted pregnancy

to term. Where civil rights are at stake, an injunction serves the public interest because the

injunction “would protect the public interest by protecting those rights to which it too is entitled.”

Nat’l Abortion Fed’n v. Metro. Atlanta Rapid Transit Auth., 112 F. Supp. 2d 1320, 1328 (N.D. Ga.

2000); see also Jackson Women’s Health Org., 940 F. Supp. 2d at 424 (“[T]he grant of an

injunction will not disserve the public interest . . . when an injunction is designed to avoid

constitutional deprivations.”). Moreover, as set forth more fully above, the non-existent benefits

of forcing patients to remain pregnant against their will is outweighed by the harm of eliminating

abortion access in the midst of a pandemic that increases the risks of continuing an unwanted

pregnancy, as well as the risks of traveling to other states in search of time-sensitive medical care.




                                                  28
      Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 29 of 31



Particularly where Plaintiffs are already taking steps to protect the safety of their patients and staff,

injunctive relief here is supported by the balance of harms and the public interest.

IV.      A BOND IS NOT NECESSARY IN THIS CASE.

        This Court should waive the Federal Rule of Civil Procedure 65(c) bond requirement. As

the Eleventh Circuit held in BellSouth Telecommunications, Inc. v. MCIMetro Access

Transmission Services, LLC, “it is well-established that ‘the amount of security required by the

rule is a matter within the discretion of the trial court . . . [, and] the court may elect to require no

security at all.’” 425 F.3d 964, 971 (11th Cir. 2005) (quoting City of Atlanta v. Metro. Atlanta

Rapid Transit Auth., 636 F.2d 1084, 1094 (5th Cir. Unit B 1981)). The Court should use its

discretion to waive the requirement in this case, as the preliminary injunction will not result in a

monetary loss for Defendant. Moreover, Plaintiffs are healthcare providers dedicated to serving

low-income and underserved communities, and a bond would strain their already-limited

resources.

                                           CONCLUSION

        For these reasons, this Court should grant Plaintiffs’ motion for a temporary restraining

order and, following that, a preliminary injunction to enjoin enforcement of the March 27 Order

to prohibit pre-viability abortions.


        Dated: March 30, 2020


                                                    Respectfully submitted,

                                                    /s/Alexa Kolbi-Molinas
                                                    Alexa Kolbi-Molinas *
                                                    New York State Bar No. 4477519
                                                    Meagan Burrows *
                                                    New York State Bar No. 5341904
                                                   29
Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 30 of 31



                                  AMERICAN CIVIL LIBERTIES UNION
                                  FOUNDATION
                                  125 Broad Street, 18th Floor
                                  New York, NY 10004
                                  akolbi-molinas@aclu.org
                                  mburrows@aclu.org
                                  (212) 519-7845

                                  Randall C. Marshall
                                  ASB-3023-A56M
                                  P.O. Box 6179
                                  Montgomery, AL 36106-0179
                                  (334) 265-1747
                                  rmarshall@aclualabama.org

                                  Attorneys for Plaintiffs Yashica Robinson,
                                  M.D.,     Alabama      Women’s     Center,
                                  Reproductive Health Services, and West
                                  Alabama Women’s Center

                                  *Admitted Pro Hac Vice




                                 30
    Case 2:19-cv-00365-MHT-JTA Document 73-1 Filed 03/30/20 Page 31 of 31



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 30, 2020, I electronically filed the foregoing with the Clerk

of Court for the United States District Court for the Middle District of Alabama using the

CM/ECF system, thereby serving all counsel of record, and served the State Public Health

Officer, Proposed Defendant Scott Harris, by and through his attorneys through the email

addresses below:

   ● Brian Hale, brian.hale@adph.state.al.us

   ● Dana Billingsly, dana.billingsley@adph.state.al.us


                                                     /s/ Randall Marshall
                                                     Randall Marshall

                                                     Attorney for Plaintiffs Yashica Robinson,
                                                     M.D., Alabama Women’s Center,
                                                     Reproductive Health Services, and West
                                                     Alabama Women’s Center




                                               31
